Citation Nr: 0942700	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, including as secondary to a 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's 
claim seeking entitlement to service connection for 
degenerative disc disease of the cervical spine.

In January 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

In February 2008, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA), and 
said opinion was provided in April 2008.  In June 2008, the 
Board denied the Veteran's claim for entitlement to service 
connection for degenerative disc disease of the cervical 
spine.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2009, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further 
development.  That motion was granted by the Court in August 
2009, and the case was returned to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Additionally, the duty to assist includes 
the obligation to request additional examinations when 
suggested by VA physicians.  Dalton v. Derwinski, 2 Vet. App. 
634 (1992).

In the August 2009 Joint Motion granted by the Court, at p. 
9, it was noted that the VHA physician had determined that 
"a full evaluation of the cervical spine would require both 
MRIs [magnetic resonance imaging tests,] perhaps even [a] 
myelogram[,] but definitely an EMG [electromyogram] and [an] 
evaluation by someone who is an expert on cervical 
arthritis."  The Joint Motion, at pp. 9-10, further noted 
that "there is no evidence in the record that an additional 
evaluation (including an MRI, myelogram and EMG) of 
Appellant's cervical spine was ordered and completed - or, if 
it was competed [sic], there is no evidence in the record on 
appeal that the results were incorporated in Appellant's 
claims file."  [Parentheses in original.]  Based on this 
record, the Joint Motion concluded at p. 10 "that remand is 
warranted so that the Board may obtain an additional 
evaluation of Appellant's cervical spine consistent with [the 
VHA physician]'s recommendation."

The Board notes that the Veteran has previously undergone 
MRIs of his cervical spine in December 2004 and May 2005; 
that he has previously undergone myelograms of his cervical 
spine in June 2005 and October 2006 (with an associated 
report dated November 2006); and that he has previously 
undergone an EMG of his cervical spine in January 2005.

In accordance with the Joint Motion, the Board remands this 
case for an additional MRI, myelogram, and EMG, and an 
evaluation by an expert on cervical arthritis.

On remand, the Agency of Original Jurisdiction (AOJ) should 
schedule the Veteran for an orthopedic examination, by an 
expert on cervical arthritis, to determine the nature, 
extent, and etiology of his cervical spine condition.  The 
claims file should be made available to, and be reviewed by, 
the examiner in connection with the examination, and the 
report should so indicate.  All indicated tests and studies-
including an MRI, myelogram, and EMG-should be undertaken.  
The examiner should express opinions as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's cervical spine condition was caused or 
aggravated by (1) his time in service, or (2) his service-
connected left knee disability.  Rationale for opinions 
expressed should be given in detail.  If it is not possible 
to provide an opinion, the examiner should state the reasons 
therefore.

This case must be adjudicated on both a theory of in-service 
injury and on a theory of secondary service connection from 
his service-connected knee disability.  See Joint Motion for 
Remand at p. 6; see also Szemraj v. Principi, 357 F.3d 1370, 
1371 (Fed. Cir. 2004) (when determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered).

Following completion of the above development, the AOJ should 
readjudicate the issue of entitlement to service connection 
for degenerative disc disease of the cervical spine, 
including as secondary to a service-connected left knee 
disability.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
should be provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date if service connection is granted with respect to his 
cervical spine condition.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for his 
cervical spine condition is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his cervical spine condition.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies-including an MRI, 
myelogram, and EMG-should be undertaken.  
The examiner should express opinions as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's cervical spine condition was 
caused or aggravated by (a) his time in 
service, or (b) caused or aggravated by 
his service-connected left knee 
disability.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should state the reasons 
therefore.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the issue of entitlement to service 
connection for degenerative disc disease 
of the cervical spine, including as 
secondary to a service-connected left knee 
disability.  The case must be adjudicated 
on both a theory of in-service injury and 
on a theory of secondary service 
connection by his service-connected knee 
disability.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


